Citation Nr: 1526048	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-03 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which reopened the Veteran's claim of entitlement to service connection for PTSD and denied the claim on its merits.

In the March 2011 rating on appeal, the RO reopened the claim and denied it.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a June 2006 rating decision; the Veteran did not appeal.

2.  The evidence received since the June 2006 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of so substantiating the claim.

3.  The weight of the evidence is against a finding that the Veteran has a diagnosis of PTSD.



CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in October 2010 discussed the evidence necessary to support a claim of entitlement to service connection for PTSD.  The Veteran was also informed of the information and evidence that is required to reopen the claim, the allocation of responsibilities between himself and VA and of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  


With respect to VA's duty to assist, service treatment records have been obtained and associated with the record.  A VA examination has been conducted, and the Board finds that the examination report is adequate for the purpose of deciding this claim, in that the examination was conducted by a clinician who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Petition to Reopen

As noted, service connection for PTSD was denied in a June 2006 rating decision.  The RO determined that there was insufficient evidence to verify the Veteran's claimed in-service stressors, and that there was no clinical diagnosis of PTSD.  

Of record at the time of the June 2006 rating decision were the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to his psychiatric health.  

Also of record were the Veteran's service personnel records, which reflect that he was present in Vietnam from August 1969 to August 1970, and served as a connoneer.  

Finally, the record contained a February 2006 statement by the Veteran describing his experiences in Vietnam.  

In July 2010, the Veteran requested that his PTSD claim be reopened in light of the revised regulations described above.  In March 2011, the RO indicated that the Veteran had provided a stressor related to the fear of hostile military activity, and reopened the Veteran's claim.  

The Veteran's current claim for entitlement to service connection for PTSD is based upon the same factual basis as his claim for entitlement to service connection for PTSD which was denied in the June 2006 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

As discussed, service connection for PTSD was denied in 2006 because there was no evidence of a confirmed stressor upon which a diagnosis of PTSD was based.  
Since then, the Veteran requested that his claim be considered based on the liberalized provisions of 38 C.F.R. § 3.304 made effective in 2010.  The record did not previously include evidence indicating the Veteran experienced stressors related to his fear of hostile military or terrorist activity.  Presuming the credibility of the Veteran's report of such, the Board finds that new and material evidence was received.  Accordingly, the claim must be reopened.    

	Merits of the Claim of Entitlement to Service Connection for PTSD

In light of its reopening of the Veteran's claim for PTSD, the RO scheduled an examination in August 2013.  The examiner indicated that she had reviewed the claims file, service medical records, and VA records.  She elicited a full history, the pertinent details of which she recited in her examination report.  She noted that there was no evidence of persistent symptoms or reexperiencing, avoidance, or increased arousal.  She indicated that the Veteran had extremely mild problems getting to sleep since retirement, but generally got seven to eight hours of sleep per night.  She indicated that there was no evidence of psychological distress or physiological arousal related to his memories.  She concluded that there were no mental health symptoms of any sort associated with any degree of social or occupational impairment or clinically significant distress.  She stated that there was no evidence of anxiety or depression.  She determined that no mental health diagnosis of any sort was warranted.  Following examination, the clinician indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  She further indicated that the Veteran did not have a mental disorder that conformed with DSM-IV criteria.

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  Here, a VA examiner has concluded that the Veteran does not have any psychiatric disorder, to include PTSD.  The Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past psychiatric history or that she misstated any relevant fact.  The Board thus finds this opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran claims that he has PTSD, the Board observes that while he is competent to describe symptoms and when they occurred, he is not competent as a lay person to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Similarly, the Veteran submitted a February 2006 statement from a friend, R.N., who knew the Veteran since he was 18 years of age.  He reported that the Veteran mentioned having problems sleeping and that he seemed irritable at times, nervous, on-guard, and uneasy around a lot of people or crowds.  He also seemed jumpy at times, moody, depressed and was somewhat of a loner.  As this statement does not indicate that the symptoms result in PTSD, it is not entitled to probative weight. Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiner who conducted a full and comprehensive assessment prior to rendering her conclusions.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board concludes that the weight of the evidence is against a finding of PTSD conforming to the DSM-IV at any time during the course of the claim.  Therefore, the holding in McClain is inapplicable. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  


ORDER

The petition to reopen the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


